Name: Commission Regulation (EEC) No 3043/92 of 21 October 1992 on arrangements for imports into the Community of certain textile products (category 22) originating in Brazil
 Type: Regulation
 Subject Matter: trade;  leather and textile industries;  international trade
 Date Published: nan

 No L 307/20 23. 10. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3043/92 of 21 October 1992 on arrangements for imports into the Community of certain textile products (category 22) originating in Brazil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports ol certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Brazil and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 22) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in Article 11 (2); Whereas, in accordance with Article 1 1 (5) of Regulation (EEC) No 4136/86, on 25 September 1992, Brazil was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Brazil for a provisional period of three months to limit its exports to the Community of products falling within category 22 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Brazil to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Brazil to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Brazil to the Community on or after 25 September 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Brazil before the date of entry into force of this Regulation. Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Brazil between 25 September 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Brazil before the date of entry into force of this Regula ­ tion ; (') OJ No L 387, 31 . 12. 1986, p . 42. V) OJ No L 163, 17. 6. 1992, p. 9. It shall apply until 24 December 1992. 23 . 10. 92 Official Journal of the European Communities No L 307/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 25 September to 24 December 1992 22 5508 10 11 Yarn of staple or waste synthetic fibres, Brazil tonnes D 54 . 5508 10 19 not put up for retail sale F 42 I 26 5509 11 00 BNL 226 5509 12 00 UK 31 5509 21 10 IRL 2 5509 21 90 DK 53 5509 22 10 GR 3 5509 22 90 ES 257 » 5509 31 10 PT 1485 5509 31 90 5509 32 10 EEC 2 179 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00